Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the reply of 10/19/2022, the following has occurred:
Claims 1, 20, and 21 have been amended
Claims 1-28 are pending
Response to Arguments
With regards to the arguments on Pages 8-11 of the Remarks (Response to Rejections under 35 U.S.C. § 103(a)), Applicant argues that independent Claims 1, 20, and 21 as amended are no longer read on by Gomi in view of Kim and Choi, as applicable. Therefore, the previous prior art rejections to claims 1-28 are overcome due to failing specify a flow valve in a flow return path formed by a side wall of the factory interface chamber, wherein the flow valve is substantially disposed within the side wall.
Examiner agrees, the additional limitation that a flow valve is disposed in a flow return path formed by a side wall of the factory interface chamber, wherein the flow valve is substantially disposed within the side wall is a feature that Gomi modified by Kim alone fails to explicitly disclose. However, as further detailed in the present rejection to claims 1, 20, and 21, further modification by Kawai solves the deficiencies of the previously applied references.
Furthermore, regarding the alleged deficiencies of references individually, MPEP 2145 IV. states: “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. (JP H10340874 A), hereinafter Gomi in view of Kim et al. (US 20040168742 A1), hereinafter Kim and Kawai et al. (US 20180040493 A1), hereinafter Kawai.
Note: Reference is made to attached English translation of Gomi.
Regarding claim 1, Gomi teaches a factory interface purge apparatus, comprising: 
a factory interface chamber (Figure 1, locally sealed cleaning device 1 including side and top plates, 11, 12, 13, 14, and 15, respectively as described in Paragraph 22) comprising a plenum chamber (Figure 1, plenum chamber 25, as described in Paragraph 24), wherein the factory interface chamber is configured to receive a purge gas (Paragraph 25, “These gas introduction pipe 33 and introduction port 34 constitute gas introduction means. In the present embodiment, nitrogen gas (N2) is introduced from the gas introduction pipe 33 into the locally sealed cleaning device 1 (see FIG. 2)”), and wherein the plenum chamber is configured to distribute the purge gas within the factory interface chamber (Paragraph 24, “… with the plenum chamber 25, a uniform air flow is formed in the interface unit 3” From figure 2 it is understood the plenum chamber supplies air to the interface unit as shown by the arrows);
one or more heaters (Figure 2, heating coil 42) configured to heat the purge gas in the factory interface chamber (Paragraph 28, “… airflow that has passed through the heating coil 42” It is understood that this is the purge gas being heated); and 
wherein the factory interface chamber is configured to recirculate at least a portion of the purge gas to the plenum chamber through the flow return path (Paragraph 31, “the blower 32 performs a blowing operation, and forms a circulating air flow of nitrogen gas around the reductant duct 31, the plenum chamber 25, and the transfer space T” Where the nitrogen gas is understood to be a purge gas). 
But fails to teach the factory interface chamber is configured to receive a purge gas into the plenum chamber at an inlet of a top surface of the plenum chamber, and
a flow valve disposed in a flow return path formed by a side wall of the factory interface chamber, and wherein the flow valve is substantially disposed within the side wall. 
However, Kim teaches a factory interface chamber is configured to receive a purge gas into the plenum chamber at an inlet of a top surface of the plenum chamber (Paragraph 45, “The gas supply unit 320 is connected to an upper panel 316 of the second substrate transfer chamber 304. The gas supply unit 320 preferably includes a gas supply pipe 322 connected to the upper panel 316, a gas source 324 for supplying the purge gas, and a first flow controller 326 for adjusting a flow rate of the purge gas supplied from the gas source 324”).
Gomi and Kim are considered to be analogous to the claimed invention because they are in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gomi by rearranging the gas introduction pipe 33 and intro port 34, so that the intro port 34 (inlet) is at the top surface (top plate 15) of the plenum chamber for delivering purge gas into the plenum chamber 25. As per MPEP 2144.04, Section VI.C, it has been held that rearranging parts of an invention (i.e. rearranging 33 and 34 in a suitable manner) involves only routine skill in the art (In re Japiske, 86 USPQ 70), and rearranging Gomi’s intro port 34 and introduction pipe 33 in the manner set forth above, would not have modified the operation of Gomi’s factory introduction purge apparatus in any meaningful way, i.e. purge gas would ultimately flow through the filter device 24 in its intended manner. 
Additionally, Kawai teaches a flow valve (figure 3, damper 83) disposed in a flow return path (paragraph 54, “As illustrated in FIG. 3, when the damper 83 pivots downward, the opening 35A2 is opened, and the gas return space S12 and the space S2 in the chemical filter box 3B can communicate with each other through the opening 35A2” where the gas return space S12 is substantially a flow return path) formed by a side wall of the factory interface chamber (paragraph 38, “the rear wall 32 [of the housing 3] is constituted by rear walls 32A…” From figure 3, the gas return space S12 can be seen to be partially formed by the rear wall 32A, substantially a side wall of housing 3, i.e. a factory interface chamber), and wherein the flow valve is substantially disposed within the side wall (figure 3, damper 83 in gas return space S12, within the rear wall 32A).
Kawai is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to further modify Gomi by implementing the damper 83 of Kawai (or any suitable flow valve/damper known in the art) in the recirculation path, i.e. the lateral duct 31. Thus, modified Gomi would teach a flow valve disposed in a flow return path formed by a side wall of the factory interface chamber, and wherein the flow valve is substantially disposed within the side wall. This is because the lateral duct 31 of Gomi is substantially formed by the side plate 13, analogous to Kawai’s rear wall 32A. Therefore any valves within the lateral duct 31 would also be within the side plate 13, as seen and described in figure 2 and paragraphs 22 and 25 of Gomi. Providing for a valve in the recirculation path would provide the predictable result and benefit of allowing for the recirculation path to quickly close, preventing undesirable contamination, as suggested in Paragraph 53 of Kim, “When the air condition of the interior of the second substrate transfer chamber 304 is changed abruptly, the gate valve 354 is closed … Accordingly, external air cannot flow into the second substrate transfer chamber 304, thereby preventing contamination of the semiconductor substrates 10 by external air. Furthermore, external air is prevented from flowing into … the filtering part 346 through the gas circular pipe 342”.
Regarding claim 2, modified Gomi teaches the factory interface purge apparatus of claim 1, further comprising: an environmental control system coupled to the factory interface chamber (Figure 2 of Gomi, control device X, which controls the environment inside the locally sealed cleaning device 1) and configured to supply the purge gas to control one or more environmental conditions within the factory interface chamber during substrate transfer through the factory interface chamber (Paragraph 36 of Gomi, the control device X controls the flow rate adjustment valve 33a and 35a, which controls the introduction of purge gas in response to an environmental condition, such as increased chemical contaminants).  
Regarding claim 3, modified Gomi teaches the factory interface purge apparatus of claim 1, wherein the one or more heaters are contained within the factory interface chamber (Figure 2 of Gomi, the heating coil 42 is within the sidewalls, 13 and 14, of the locally sealed cleaning device 1. It is understood that the locally sealed cleaning device 1 includes side plates 11, 12, 13, and 14, as described in Paragraph 22 of Gomi).  
Regarding claim 4, modified Gomi teaches the factory interface purge apparatus of claim 1, further comprising a chamber filter assembly (Paragraph 24 of Gomi, “A filter device 24 composed of a high-performance filter such as a ULPA filter is installed above the transfer device 21 in the interface unit 3 …”) configured to filter the purge gas provided to factory interface chamber (Figure 2 of Gomi, it is understood that the purge gas is introduced at the introduction port 34, prior to the filter 24).  
Regarding claim 6, modified Gomi teaches the factory interface purge apparatus of claim 4, wherein the one or more heaters are contained in a gas flow path coupled to the factory interface chamber (Figure 2, the heating coil 42 is contained in duct 31, where air flows through the heating coil 42, as described in Paragraph 28 of Gomi).  
Regarding claim 7, modified Gomi teaches the factory interface purge apparatus of claim 4, wherein the one or more heaters are contained in the flow return path configured to provide return gas flow to the chamber filter assembly (Figure 2 of Gomi, the heating coil 42 is contained in duct 31, where the duct 31 is a return duct).  
Regarding claim 8, modified Gomi teaches the factory interface purge apparatus of claim 1, wherein the one or more heaters are resistive heating elements (Paragraph 28 of Gomi, “Further, the heating coil 42 may be … an electric heater …” It is understood that an electric heater heats via resistive heating elements).  
Regarding claim 11, modified Gomi teaches the factory interface purge apparatus of claim 1, wherein the purge gas is an inert gas or clean dry air (Paragraph 41 of Gomi, “In the above embodiment, nitrogen gas is introduced from the gas introduction pipe 33. However, instead of this, clean air, preferably low dew point air, may be introduced” where nitrogen gas is understood to be an inert gas).  
Regarding claim 12, modified Gomi teaches the factory interface purge apparatus of claim 11, wherein the purge gas comprises clean dry air (Paragraph 41 of Gomi, “clean air, preferably low dew point air, may be introduced”) or an inert gas selected from a group consisting of argon gas, N2 gas, helium gas (Paragraph 19 of Gomi, “the inert gas here is a concept including nitrogen gas (N2) and other rare gases such as argon (Ar) gas and helium (He) gas”).  
Regarding claim 15, modified Gomi teaches the factory interface purge apparatus of claim 1, comprising a heating controller configured to provide a drive current signal to cause heating of the one or more heaters (Paragraph 28 of Gomi, “The amount of heat of … the heating coil 42 is controlled by the control device X” Since the heaters can be electric heaters, this heating is understood to be accomplished by a drive current signal).  
Regarding claim 16, modified Gomi teaches the factory interface purge apparatus of claim 15, comprising a temperature sensor communicatively coupled to the heating controller and configured to provide a signal correlated to a temperature of the purge gas (Paragraph 30 of Gomi, “Based on the signal from the temperature sensor 44, the control device X controls … the heating coil 42 so as to maintain the downflow that has passed through the filter device 24 at a predetermined temperature” This downflow is understood to be the circulated purge gas).  
Regarding claim 17, modified Gomi teaches the factory interface purge apparatus of claim 1, comprising an environmental control system (Figure 2 of Gomi, control device X, which controls the environment inside the locally sealed cleaning device 1) configured to control one or more environmental conditions within the factory interface chamber, comprising: 
a relative humidity level, an amount of 02, 
an amount of purge gas, or 
an amount of chemical contaminant, within the factory interface chamber (Paragraph 36 of Gomi, the control device X controls the conditions inside the interface unit 3 in response to an environmental condition, e.g. opening the valve 33a when detecting increased levels of chemical contaminants). 

Claims 5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi (JP H10340874 A) modified by Kim (US 20040168742 A1) and Kawai (US 20180040493 A1) as applied to claim 1 above, and further in view of Choi et al. (US 20170125270 A1), hereinafter Choi.
Regarding claim 5, modified Gomi teaches the factory interface purge apparatus of claim 4,  
But fails to teach wherein the one or more heaters are contained in the plenum chamber positioned upstream from the chamber filter assembly.
However, Choi teaches wherein the one or more heaters are contained in the plenum chamber positioned upstream from the chamber filter assembly (Annotated Figure 1, the heaters are contained in the plenum chamber upstream from the filter).

    PNG
    media_image1.png
    607
    608
    media_image1.png
    Greyscale

Annotated Figure 1: Figure 2 of Choi, where the plenum chamber and heaters are labeled

Choi is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gomi by rearranging the heating coil 42, so that the heaters are located in the plenum chamber 25 just before the filter 24. As per MPEP 2144.04, Section VI.C, it has been held that rearranging parts of an invention (i.e. rearranging heating coil 42 in a suitable manner) involves only routine skill in the art (In re Japiske, 86 USPQ 70), and rearranging Gomi’s heating coil 42 in the manner set forth above, would not have modified the operation of Gomi’s factory introduction purge apparatus in any meaningful way, i.e. purge gas would ultimately flow through the heating coil 42 in its intended manner. 
Regarding claim 18, modified Gomi teaches the factory interface purge apparatus of claim 1, 
But fails to teach comprising a humidity sensor configured to sense a relative humidity level within the factory interface chamber.
However, Choi teaches a humidity sensor configured to sense a relative humidity level within the factory interface chamber (Paragraph 49, “The sensor 275 may sense … a relative humidity of the inside of the first transfer chamber 210”).
Choi is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gomi by using sensors to also monitor the humidity in the locally sealed cleaning device 1. This would provide the predictable result of further controlling the internal environment of the locally sealed cleaning device 1, as suggested by Paragraph 72 of Choi, “the moisture included in the external air may be removed by the moisture removing part to inhibit or prevent the problems which may be caused by the moisture”, where it is understood the moisture removing part comprises purge gas injection and heaters.
Regarding claim 19, modified Gomi teaches the factory interface purge apparatus of claim 1,
But fails to teach comprising an oxygen sensor configured to sense an oxygen level within the factory interface chamber.  
However, Choi teaches an oxygen sensor configured to sense an oxygen level within the factory interface chamber (Paragraph 49 of Choi, “The sensor 275 may sense … an oxygen concentration … of the inside of the first transfer chamber 210”).
Choi is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gomi by using sensors to also monitor the oxygen level in the locally sealed cleaning device 1. This would provide the predictable result of further controlling the internal environment of the locally sealed cleaning device 1, as suggested by Paragraph 56 of Choi, “Opening and closing operations of the valve 254 may be controlled according to the oxygen concentration … in the first transfer chamber 210 by the control unit 260”.

Claims 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi (JP H10340874 A) modified by Kim (US 20040168742 A1) and Kawai (US 20180040493 A1) as applied to claim 1 above, and further in view of Nagami et al. (JP 2004165624 A), hereinafter Nagami.
Note: Reference is made to the attached translation of Nagami. 
Regarding claim 9, modified Gomi teaches the factory interface purge apparatus of claim 1, 
But fails to teach wherein the one or more heaters are configured to heat a component that is in thermal contact with the purge gas.  
However, Nagami teaches wherein the one or more heaters are configured to heat a component that is in thermal contact with the purge gas (Paragraph 42, “an infrared heater may be used as a light radiation type heating unit for heating the atmosphere in the chamber 10”).
Nagami is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize an infrared heater as found in Nagami as the heating element in modified Gomi. This would provide the predictable result of simplifying the device configuration, allowing for maintenance to be easily performed when the inside chamber is cleaned, as suggested in Paragraph 42 of Nagami.
Regarding claim 10, modified Gomi teaches the factory interface purge apparatus of claim 1, 
But fails to teach wherein the one or more heaters are infrared heating elements.  
However, Nagami teaches wherein the one or more heaters are infrared heating elements (Paragraph 42, “an infrared heater may be used as a light radiation type heating unit for heating the atmosphere in the chamber 10”).
Nagami is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize an infrared heater as found in Nagami as the heating element in modified Gomi. This would provide the predictable result of simplifying the device configuration, allowing for maintenance to be easily performed when the inside chamber is cleaned, as suggested in Paragraph 42 of Nagami.
Regarding claim 13, modified Gomi teaches the factory interface purge apparatus of claim 1, configured to heat the purge gas contained in the factory interface chamber (Paragraph 28 of Gomi, “airflow that has passed through the heating coil 42”) 
But fails to teach to a temperature of at least 10°C above room temperature.  
However, Nagami teaches heating the purge gas contained in the factory interface chamber to a temperature of at least 10°C above room temperature (Paragraph 56, “The nitrogen supply unit 12 adjusts the temperature of the nitrogen gas to a heating state of 85 degrees Celsius by the heating device 120”).
Nagami is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to heat the purge gas in modified Gomi to a similar temperature as taught in Nagami. This would provide the predictable result of allowing for any moisture accumulated on the substrate to evaporate quickly, as suggested in Paragraph 67 of Nagami.
Regarding claim 14, modified Gomi teaches the factory interface purge apparatus of claim 1, configured to heat the purge gas contained in the factory interface chamber (Paragraph 28 of Gomi, “airflow that has passed through the heating coil 42”)
But fails to teach to a temperature of at least 15°C above room temperature.  
However, Nagami teaches heating the purge gas contained in the factory interface chamber to a temperature of at least 15°C above room temperature (Paragraph 56, “The nitrogen supply unit 12 adjusts the temperature of the nitrogen gas to a heating state of 85 degrees Celsius by the heating device 120”).
Nagami is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to heat the purge gas in modified Gomi to a similar temperature as taught in Nagami. This would provide the predictable result of allowing for any moisture accumulated on the substrate to evaporate quickly, as suggested in Paragraph 67 of Nagami.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi (JP H10340874 A), in view of Kim (US 20040168742 A1), Kawai (US 20180040493 A1), and Choi (US 20170125270 A1).
Regarding claim 20, Gomi teaches a chamber filter purge apparatus, comprising: 
a chamber filter assembly forming a plenum chamber (Figure 1, plenum chamber 25, as described in Paragraph 22), the chamber filter assembly configured to filter a purge gas provided into the plenum chamber (Paragraph 25, “These gas introduction pipe 33 and introduction port 34 constitute gas introduction means. In the present embodiment, nitrogen gas (N2) is introduced from the gas introduction pipe 33 into the locally sealed cleaning device 1 (see FIG. 2)”), wherein the plenum chamber is configured to distribute the purge gas within the factory interface chamber (Paragraph 24, “… with the plenum chamber 25, a uniform air flow is formed in the interface unit 3” From figure 2 it is understood the plenum chamber supplies air to the interface unit as shown by the arrows); 
a purge gas heating apparatus comprising one or more heaters configured to heat the purge gas provided to the chamber filter assembly (Paragraph 28, “… airflow that has passed through the heating coil 42” It is understood that this is the purge gas being heated); and 
wherein the factory interface chamber is configured to recirculate at least a portion of the purge gas to the chamber filter assembly through the flow return path (Paragraph 31, “the blower 32 performs a blowing operation, and forms a circulating air flow of nitrogen gas around the reductant duct 31, the plenum chamber 25, and the transfer space T” Where the circulating air flow is understood to recirculate the purge gas through the duct 31 to the filter 24)
But fails to teach a factory interface chamber including an access door; 
a chamber filter assembly configured to filter a purge gas provided into the plenum chamber at an inlet of a top surface of the plenum chamber; and
a flow valve disposed in a flow return path formed by a side wall of the factory interface chamber, and wherein the flow valve is substantially disposed within the side wall.
However, Choi teaches providing a factory interface chamber having an access door (Paragraph 56, “when the door of the first transfer chamber 210 is opened for maintenance of the first transfer chamber 210, the valve254 may be automatically closed to interrupt the supply of the purge gas”); 
Gomi and Choi are considered to be analogous to the claimed invention because they are in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gomi by adding a door to the locally sealed cleaning device 1. This would provide the predicable result and benefit of allowing for maintenance in the interior of the locally sealed cleaning device 1, as suggested by Paragraph 56 of Choi, “the door of the first transfer chamber 210 is opened for maintenance of the first transfer chamber 210”.
Furthermore, Kim teaches chamber filter assembly configured to filter a purge gas provided into the plenum chamber at an inlet of a top surface of the plenum chamber (Paragraph 45, “The gas supply unit 320 is connected to an upper panel 316 of the second substrate transfer chamber 304. The gas supply unit 320 preferably includes a gas supply pipe 322 connected to the upper panel 316, a gas source 324 for supplying the purge gas, and a first flow controller 326 for adjusting a flow rate of the purge gas supplied from the gas source 324”); and 
Kim is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gomi by rearranging the gas introduction pipe 33 and intro port 34, so that the intro port 34 (inlet) is at the top surface (top plate 15) of the plenum chamber for delivering purge gas into the plenum chamber 25. As per MPEP 2144.04, Section VI.C, it has been held that rearranging parts of an invention (i.e. rearranging 33 and 34 in a suitable manner) involves only routine skill in the art (In re Japiske, 86 USPQ 70), and rearranging Gomi’s intro port 34 and introduction pipe 33 in the manner set forth above, would not have modified the operation of Gomi’s factory introduction purge apparatus in any meaningful way, i.e. purge gas would ultimately flow through the filter device 24 in its intended manner. 
Additionally, Kawai teaches a flow valve (figure 3, damper 83) disposed in a flow return path (paragraph 54, “As illustrated in FIG. 3, when the damper 83 pivots downward, the opening 35A2 is opened, and the gas return space S12 and the space S2 in the chemical filter box 3B can communicate with each other through the opening 35A2” where the gas return space S12 is substantially a flow return path) formed by a side wall of the factory interface chamber (paragraph 38, “the rear wall 32 [of the housing 3] is constituted by rear walls 32A…” From figure 3, the gas return space S12 can be seen to be partially formed by the rear wall 32A, substantially a side wall of housing 3, i.e. a factory interface chamber), and wherein the flow valve is substantially disposed within the side wall (figure 3, damper 83 in gas return space S12, within the rear wall 32A).
Kawai is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to further modify Gomi by implementing the damper 83 of Kawai (or any suitable flow valve/damper known in the art) in the recirculation path, i.e. the lateral duct 31. Thus, modified Gomi would teach a flow valve disposed in a flow return path formed by a side wall of the factory interface chamber, and wherein the flow valve is substantially disposed within the side wall. This is because the lateral duct 31 of Gomi is substantially formed by the side plate 13, analogous to Kawai’s rear wall 32A. Therefore any valves within the lateral duct 31 would also be within the side plate 13, as seen and described in figure 2 and paragraphs 22 and 25 of Gomi. Providing for a valve in the recirculation path would provide the predictable result and benefit of allowing for the recirculation path to quickly close, preventing undesirable contamination, as suggested in Paragraph 53 of Kim, “When the air condition of the interior of the second substrate transfer chamber 304 is changed abruptly, the gate valve 354 is closed … Accordingly, external air cannot flow into the second substrate transfer chamber 304, thereby preventing contamination of the semiconductor substrates 10 by external air. Furthermore, external air is prevented from flowing into … the filtering part 346 through the gas circular pipe 342”.


Claims 21-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi (JP H10340874 A) in view of Kim (US 20040168742 A1), Kawai (US 20180040493 A1), and Choi (US 20170125270 A1).
Regarding claim 21, Gomi teaches a purge control method, comprising:
providing flow of a purge gas to the factory interface chamber (Paragraph 25, “These gas introduction pipe 33 and introduction port 34 constitute gas introduction means. In the present embodiment, nitrogen gas (N2) is introduced from the gas introduction pipe 33 into the locally sealed cleaning device 1 (see FIG. 2)”); 
commencing heating of the purge gas (Paragraph 28, “… airflow that has passed through the heating coil 42” It is understood that this is the purge gas being heated); and 
recirculating at least a portion of the heated purge gas to the factory interface chamber by a flow return path (Paragraph 31, “the blower 32 performs a blowing operation, and forms a circulating air flow of nitrogen gas around the reductant duct 31, the plenum chamber 25, and the transfer space T” Where the circulating air flow is understood to recirculate the purge gas through the duct 31).  
But fails to teach providing a factory interface chamber having an access door configured to provide personnel servicing access into the factory interface chamber; 
closing the access door; 
providing flow of a purge gas to the factory interface chamber at an inlet of a top surface of a plenum chamber of the factory interface chamber; and
wherein a flow valve is disposed in the flow return path formed by a side wall of the factory interface chamber, wherein a flow valve is disposed in the flow return path substantially within the side wall.
However, Choi teaches providing a factory interface chamber having an access door configured to provide personnel servicing access into the factory interface chamber (Paragraph 56, “when the door of the first transfer chamber 210 is opened for maintenance of the first transfer chamber 210, the valve254 may be automatically closed to interrupt the supply of the purge gas”); 
closing the access door (Paragraph 56, since the door is opened for maintenance, it is understood that the door would be closed once maintenance is finished); 
Gomi and Choi are considered to be analogous to the claimed invention because they are in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gomi by adding a door to the locally sealed cleaning device 1. This would provide the predictable result and benefit of allowing for maintenance in the interior of the locally sealed cleaning device 1, as suggested by Paragraph 56 of Choi, “the door of the first transfer chamber 210 is opened for maintenance of the first transfer chamber 210”.
Furthermore, Kim teaches providing flow of a purge gas to the factory interface chamber at an inlet of a top surface of a plenum chamber of the factory interface chamber (Paragraph 45, “The gas supply unit 320 is connected to an upper panel 316 of the second substrate transfer chamber 304. The gas supply unit 320 preferably includes a gas supply pipe 322 connected to the upper panel 316, a gas source 324 for supplying the purge gas, and a first flow controller 326 for adjusting a flow rate of the purge gas supplied from the gas source 324”), and 
Kim is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gomi by rearranging the gas introduction pipe 33 and intro port 34, so that the intro port 34 (inlet) is at the top surface (top plate 15) of the plenum chamber for delivering purge gas into the plenum chamber 25. As per MPEP 2144.04, Section VI.C, it has been held that rearranging parts of an invention (i.e. rearranging 33 and 34 in a suitable manner) involves only routine skill in the art (In re Japiske, 86 USPQ 70), and rearranging Gomi’s intro port 34 and introduction pipe 33 in the manner set forth above, would not have modified the operation of Gomi’s factory introduction purge apparatus in any meaningful way, i.e. purge gas would ultimately flow through the filter device 24 in its intended manner. 
Additionally, Kawai teaches a flow valve (figure 3, damper 83) disposed in a flow return path (paragraph 54, “As illustrated in FIG. 3, when the damper 83 pivots downward, the opening 35A2 is opened, and the gas return space S12 and the space S2 in the chemical filter box 3B can communicate with each other through the opening 35A2” where the gas return space S12 is substantially a flow return path) formed by a side wall of the factory interface chamber (paragraph 38, “the rear wall 32 [of the housing 3] is constituted by rear walls 32A…” From figure 3, the gas return space S12 can be seen to be partially formed by the rear wall 32A, substantially a side wall of housing 3, i.e. a factory interface chamber), and wherein the flow valve is substantially disposed within the side wall (figure 3, damper 83 in gas return space S12, within the rear wall 32A).
Kawai is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to further modify Gomi by implementing the damper 83 of Kawai (or any suitable flow valve/damper known in the art) in the recirculation path, i.e. the lateral duct 31. Thus, modified Gomi would teach a flow valve disposed in a flow return path formed by a side wall of the factory interface chamber, and wherein the flow valve is substantially disposed within the side wall. This is because the lateral duct 31 of Gomi is substantially formed by the side plate 13, analogous to Kawai’s rear wall 32A. Therefore any valves within the lateral duct 31 would also be within the side plate 13, as seen and described in figure 2 and paragraphs 22 and 25 of Gomi. Providing for a valve in the recirculation path would provide the predictable result and benefit of allowing for the recirculation path to quickly close, preventing undesirable contamination, as suggested in Paragraph 53 of Kim, “When the air condition of the interior of the second substrate transfer chamber 304 is changed abruptly, the gate valve 354 is closed … Accordingly, external air cannot flow into the second substrate transfer chamber 304, thereby preventing contamination of the semiconductor substrates 10 by external air. Furthermore, external air is prevented from flowing into … the filtering part 346 through the gas circular pipe 342”.
Regarding claim 22, modified Gomi teaches the purge control method of claim 21, comprising ceasing or reducing purge gas heating when a pre-established threshold level of the purge gas is reached (Paragraph 30 of Gomi, “the control device X controls the cooling coil 41 and the heating coil 42 so as to maintain the downflow that has passed through the filter device 24 at a predetermined temperature”). 
Regarding claim 26, modified Gomi teaches the purge control method of claim 21, wherein the providing the flow of the purge gas further comprises: initiating high-volume purge of the factory interface chamber after access door closure (Paragraph 36 of Gomi, “If, for example, a large amount of chemical contaminant is generated in the atmosphere in which the interface unit 3 is placed for some reason, the concentration sensor 46 detects this, and the flow rate adjustment valve 33a of the gas introduction pipe 33 immediately The purge operation is performed until the flow rate adjustment valve 35a of the exhaust pipe 35 is opened and the chemical pollutant in the atmosphere in which the interface unit 3 is placed falls below a predetermined concentration” This high-volume purge is understood to occur when a measured parameter is out of the parameters by “a large amount”, for example when a large amount of outside air is introduced when opening the door for maintenance); and transition to low-volume purge of the factory interface chamber after a pre-established threshold limit is reached (Paragraph 36, “proper control is performed by the control device X” It is understood that this includes normal purge operation, when not operating under a parameter that is off by a large amount, i.e. a low volume normal purge operation).  
Regarding claim 23, modified Gomi thus far teaches the purge control method of claim 22, 
But fails to teach wherein the pre-established threshold level is a relative humidity level in the factory interface chamber.  
However, Choi teaches wherein the pre-established threshold level is a relative humidity level in the factory interface chamber (Paragraph 49 of Choi, the sensor measures a relative humidity and controls an operation such as heating through the control unit 260).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gomi by using sensors to also monitor the humidity in the locally sealed cleaning device 1, and using the humidity level to control the heaters. This would provide the predictable result of further controlling the internal environment of the locally sealed cleaning device 1, as suggested by Paragraph 72 of Choi, “the moisture included in the external air may be removed by the moisture removing part to inhibit or prevent the problems which may be caused by the moisture”, where it is understood the moisture removing part comprises purge gas injection and heaters.
Regarding claim 27, modified Gomi thus far teaches the purge control method of claim 26, 
But fails to teach wherein resumption of substrate transfer after closure of the access door occurs only after a predefined low level of relative humidity in the factory interface chamber is reached.  
However, Choi teaches resumption of substrate transfer after closure of the access door occurs only after a predefined low level of relative humidity in the factory interface chamber is reached (Paragraph 72 of Choi, “… the relative humidity … in the transfer chamber may be adjusted by, for example, the sensor and the control unit.” It is understood that the transfer operation would not occur until a pre-defined relative humidity is met).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gomi by using sensors to monitor the humidity, and operating the device to maintain a favorable atmosphere with respect to humidity, similar to chemical contaminants in Paragraph 36 of Gomi.  This would provide the predictable result of further controlling the internal environment of the locally sealed cleaning device 1, as suggested by Paragraph 72 of Choi, “the moisture included in the external air may be removed by the moisture removing part to inhibit or prevent the problems which may be caused by the moisture”, where it is understood the moisture removing part comprises purge gas injection and heaters.
Regarding claim 28, modified Gomi thus far teaches the purge control method of claim 26,
But fails to teach wherein resumption of substrate transfer after closure of the access door occurs only after both a predefined threshold level of temperature and a predefined low level of relative humidity in the factory interface chamber are reached.
However, Choi teaches resumption of substrate transfer after closure of the access door occurs only after a predefined low level of temperature and a predefined low level of relative humidity in the factory interface chamber is reached (Paragraph 72 of Choi, “… the temperature, the relative humidity … in the transfer chamber may be adjusted by, for example, the sensor and the control unit.” It is understood that the transfer operation would not occur until a pre-defined temperature and relative humidity are met).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gomi by using sensors to monitor the humidity in addition to the temperature, and operating the device to maintain a favorable atmosphere with respect to humidity and temperature, similar to chemical contaminants in Paragraph 36 of Gomi.  This would provide the predictable result of further controlling the internal environment of the locally sealed cleaning device 1, as suggested by Paragraph 72 of Choi, “the moisture included in the external air may be removed by the moisture removing part to inhibit or prevent the problems which may be caused by the moisture”, where it is understood the moisture removing part comprises purge gas injection and heaters.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi (JP H10340874 A) modified by Kim (US 20040168742 A1), Kawai (US 20180040493 A1), and Choi (US 20170125270 A1),  as applied to claim 21 above, and further in view of Nagami (JP 2004165624 A).
Regarding claim 24, modified Gomi teaches the purge control method of claim 22, wherein the pre-established threshold level is a temperature of the purge gas in the factory interface chamber (Paragraph 30 of Gomi, “Based on the signal from the temperature sensor 44, the control device X controls the cooling coil 41 and the heating coil 42 so as to maintain the downflow that has passed through the filter device 24 at a predetermined temperature”)
But fails to teach the temperature being above 32°C.  
However, Nagami teaches the pre-established threshold level is a temperature of the purge gas in the factory interface chamber being above 32°C (Paragraph 56, “The nitrogen supply unit 12 adjusts the temperature of the nitrogen gas to a heating state of 85 degrees Celsius by the heating device 120”).
Nagami is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to cease or reduce purge gas heating in modified Gomi when the pre-established purge gas threshold temperature above 32 degrees Celsius is reached, as described in Nagami. This would provide the predictable result of allowing for any moisture accumulated on the substrate to evaporate quickly, as suggested in Paragraph 67 of Nagami.
Regarding claim 25, modified Gomi teaches the purge control method of claim 22, wherein the pre-established threshold level is a temperature of the purge gas in the factory interface chamber (Paragraph 30 of Gomi, “Based on the signal from the temperature sensor 44, the control device X controls the cooling coil 41 and the heating coil 42 so as to maintain the downflow that has passed through the filter device 24 at a predetermined temperature”)
But fails to teach the temperature being above 37°C.  
However, Nagami teaches the pre-established threshold level is a temperature of the purge gas in the factory interface chamber being above 37°C (Paragraph 56, “The nitrogen supply unit 12 adjusts the temperature of the nitrogen gas to a heating state of 85 degrees Celsius by the heating device 120”).
Nagami is considered to be analogous to the claimed invention because it is in the same field of semiconductor transfer in a controlled environment. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to cease or reduce purge gas heating in modified Gomi when the pre-established purge gas threshold temperature above 37 degrees Celsius is reached, as described in Nagami. This would provide the predictable result of allowing for any moisture accumulated on the substrate to evaporate quickly, as suggested in Paragraph 67 of Nagami.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762